UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6945


RICKY GAMBLE,

                Plaintiff - Appellant,

          v.

GEORGE KENWORTHY; WILLIAM BULLARD; OFFICER PORTER;       STEVE
BRYAN; OFFICER MILLS; OFFICER HERRING; OFFICER BROWN,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:12-ct-03010-D)


Submitted:   October 17, 2013             Decided: October 21, 2013



Before AGEE, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ricky Gamble, Appellant Pro Se.    Jodi Harrison, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ricky   Gamble   appeals   the   district   court’s   order

granting Defendants’ summary judgment motion on his 42 U.S.C.

§ 1983 (2006) action against them.     We have reviewed the record

and find no reversible error.        Accordingly, we deny Gamble’s

motions for appointment of counsel and affirm for the reasons

stated by the district court.   Gamble v. Kenworthy, No. 5:12-ct-

03010-D (E.D.N.C. May 15, 2013).     We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                            AFFIRMED




                                 2